AO 2458 (CASDRev. 02/18) Judgment in a Criminal Case
                                                                                                                        FILED
                                                                                                                        DEC 1 9 2018
                                        UNITED STATES DISTRICT Co                                              T
                                                                                                               CLERK, U.S. DISTRICT COURT
                                             SOUTHERN DISTRICT OF CALIFORNIA                                SOUTHERN DISTRICT OF     IFORNIA
                                                                                                            BY                       DEPUTY
               UNITED STATES OF AMERICA                                      JUDGMENT IN A CRIMINAL CA
                                   v.                                        (For Offenses Committed On or After November 1, 1987)
              RIGOBERTO MORALES-RINCON
                                                                                Case Number:          18CR4945-DMS

                                                                             Mark Adams CJA
                                                                             Defendant's Attorney
REGISTRATION NO.                   80348298
D -
THE DEFENDANT:
i:gj pleaded guilty to count(s)          1 of the Information

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                               Connt
Title & Section                      Natu re of Offense                                                                       Number(s)
18 USC 1546                          FRAUD AND MISUSE OF VISAS, PERMITS, AND OTHER                                               1
                                     ENTRY DOCUMENTS




    The defendant is sentenced as provided in pages 2 through                          2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count( s)
D Count(s)                                                                         dismissed on the motion of the United States.

i:gi   Assessment: $100.00 ordered waived


       JVTA Assessment*: $
D
       *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
r:gi   No fine                   D Forfeiture pursuant to order filed                                                    , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                             December 19 2018



                                                                             HON. DANA~BRAW
                                                                             UNITED STATES DISTRICT JUDGE




                                                                                                                            18CR4945-DMS
"
AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

DEFENDANT:                   RIGOBERTO MORALES-RINCON                                                 Judgment - Page 2 of2
CASE NUMBER:                 18CR4945-DMS

                                                     IMPRISONMENT
    The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
    TIME SERVED (62 Days).




    D     Sentence imposed pursuant to Title 8 USC Section l 326(b).
    D     The court makes the following recommendations to the Bureau of Prisons:




    D     The defendant is remanded to the custody of the United States Marshal.

    D     The defendant shall surrender to the United States Marshal for this district:
          D    at
          D    as notified by the United States Marshal.

          The defendant shall surrender for service of sentence at the institution designated by the Bureau of
    D
          Prisons:
          D    on or before
          D    as notified by the United States Marshal.
          D    as notified by the Probation or Pretrial Services Office.

                                                          RETURN
I have executed this judgment as follows:

         Defendant delivered on                                            to

at      ~~~~~~~~~~~~
                                            , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                       By                     DEPUTY UNITED STATES MARSHAL



                                                                                                         18CR4945-DMS
